Voto disidente enmendado del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 31 de diciembre de 1980
Un examen de la disposición legal pertinente de la Ley Electoral de Puerto Rico revela que no es procedente expedir *548ningún remedio en auxilio de la jurisdicción del Tribunal en el caso de una impugnación por un candidato a representante a la Cámara de Representantes respecto a otro candidato que ha sido debidamente certificado como electo por la Comisión Estatal de Elecciones, por el mero hecho de haber radicado ante la Junta Revisora Electoral una acción de impugnación del resultado de la elección para el mismo puesto. Art. 6.015 de la Ley Electoral de Puerto Rico de 20 de diciembre de 1977 (16 L.P.R.A. see. 3275).
La mencionada disposición legal preceptúa que la radica-ción ante la Junta de una acción de impugnación del resul-tado de una elección, no tendrá el efecto de impedir que la persona sea certificada como electa y tome posesión del cargo y desempeñe el mismo. Pero, en el caso de senadores y repre-sentantes, de haberse presentado a tiempo algún escrito de impugnación, el mismo precepto legal expresa que no se cer-tificará la elección del candidato impugnado hasta que la Junta resuelva dicha impugnación, lo cual se hará no más tarde del día 1 de enero siguiente a una elección general.
Nótese que la Ley Electoral hace una distinción entre la impugnación de la elección de un representante o senador y la de una persona electa para cualquier otro cargo. En el segundo de los casos, la ley no fija límite para la resolución de la impugnación por la Junta Revisora. Más aún, provee que si la Junta no pudiera decidir cuál candidato fue electo, or-denará una nueva elección en el precinto afectado, la cual se celebraría de acuerdo con las normas reglamentarias que a tales efectos se prescriban.
Sin embargo, con respecto al cargo de representante o senador, prescribe que la impugnación deberá resolverse no más tarde del día 1 de enero siguiente a una elección general. Esto es así porque el término del cargo de legislador, por dis-posición constitucional, comienza el día dos de enero inmedia-tamente siguiente a la fecha en que se celebre la elección *549general en la cual haya sido electo. Constitución del E.L.A. de Puerto Rico, Art. Ill, Sec. 8.
Es significativo que el artículo de la Ley Electoral que sigue al que fija la fecha límite para impugnar la elección reafirma la disposición constitucional que regula la impugna-ción de la elección de los miembros de la Asamblea Legislativa, al designar a la Cámara de Representantes como el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección. Ley Electoral, Art. 6.016 (16 L.P.R.A. see. 3276). Art. Ill, Sec. 9, Constitución del E.L.A. de Puerto Rico. A los fines de que la Cámara pueda entender en el proceso de impugnación, la Ley requiere a la Comisión Estatal de Elecciones poner a disposición de la Cámara todos los documentos y papeles relacionados con el distrito en controversia. Ibid.
Es evidente que habiéndose radicado la impugnación hace cuatro días, y teniendo el candidato impugnado hasta el día de mañana jueves 1 de enero para presentar su contestación al escrito del impugnador, resulta imposible que la Junta Re-visora pueda ventilar la impugnación antes de la fecha límite de ley, o sea el 1 de enero de 1981.
Ya este Tribunal se pronunció en un caso reciente de im-pugnación de la elección de un miembro del Senado de Puerto Rico, en el sentido de que ese cuerpo legislativo goza de poder para ordenar el recuento de los votos emitidos en favor de los candidatos en pugna para determinar la elección del uno o del otro; que en el descargo de dicha función puede aprobar las reglas correspondientes, sujeto a las limitaciones y garantías que imponen la Constitución y las leyes del Estado Libre Aso-ciado de Puerto Rico; y que, hasta tanto se determine final-mente quién obtuvo la mayoría de votos, el legislador tiene derecho a disfrutar de todas las prerrogativas de su cargo. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
Ante la clara y expresa intención legislativa que requiere que la impugnación del resultado de una elección de un miem-*550bro de la Legislatura sea resuelta no más tarde del día 1 de enero siguiente a una elección general, y considerando que en las circunstancias de este caso resulta imposible resolverlo dentro del término de ley, y considerando, además, que la ley y la Constitución remiten tales controversias a la Rama Legis-lativa en cuestión, sería improcedente dictar orden alguna que tenga el efecto de suspender la certificación de elección ya expedida por la Comisión Estatal de Elecciones al candi-dato Eddie Padilla. Por ello denegaría el recurso en auxilio de nuestra jurisdicción.
Este voto disidente enmendado deja sin efecto mi voto disi-dente anterior de esta misma fecha y lo sustituye nunc pro tune.